Supreme Court of Florida
                                  ____________

                                  No. SC12-2598
                                  ____________

                            DAVID MCCULLA, et ux.
                                  Petitioner,

                                         vs.

                          BRIAN C. RELL, D.P.M., et al.
                                 Respondent.

                                  [May 29, 2014]


PER CURIAM.

      We initially accepted review of the Second District Court of Appeal’s

decision in Rell v. McCulla, 101 So. 3d 878 (Fla. 2d DCA 2012), based on express

and direct conflict. See art. V, § 3(b)(3), Fla. Const. Upon further consideration,

we have determined that we should exercise our discretion and discharge

jurisdiction. Accordingly, we hereby dismiss this review proceeding.

      It is so ordered.

POLSTON, C.J., and LEWIS, CANADY, LABARGA, and PERRY, JJ., concur.
PARIENTE and QUINCE, JJ., dissent.
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      Second District - Case No. 2D12-793

      (Manatee County)

Louis Thaler, Coral Gables, Florida,

      for Petitioners

Ross L. Fogleman, III of Dickinson & Gibbons, P.A., Sarasota, Florida; Mark
Hicks, Dinah Stein, and Michael S. Hirschkowitz of Hicks, Porter, Ebenfeld &
Stein, P.A., Miami, Florida,

      for Respondents




                                       -2-